DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
The applicant’s amendment to the specification, filed on May 20, 2022, is acknowledged. 

Election/Restrictions
Applicant’s election of:
Group I, claims 1-10, drawn to an isolated fungus,
species A), the nucleotide sequences of SEQ ID NO: 1, SEQ ID NO: 3, and nucleotides 82 to 1764 of SEQ ID NO: 1, and the amino acid sequence of SEQ ID NO:2,
species AA), a beta-glucosidase, and 
species AAA), a mutation in an AmyR gene, 
in the reply filed on May 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.
Claims 1-10 are being examined on the merits with claims 4, 5, 9, and 10 being examined only to the extent the claims read on the elected species.  

Priority
This application is filed as a divisional application of U.S. non-provisional application no. 16/163,509, filed on October 17, 2018, now U.S. Patent No. 10,934,551, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/573,354, filed on October 17, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, application no. 62/573,354, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. 
The application no. 62/573,354 does not provide descriptive support for the following limitations:
“homolog thereof” in claims 1 and 3,
“wherein the isolated fungus is in class Eurotiomycetes or Sordariomycetes” in claim 2, 
“genetically inactivated by nonsynonymous mutation or by insertional mutation” in claim 3. 
“mstC gene genetically inactivated comprises a nucleic acid molecule comprising at least 95%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO: 1, 3, or nt 82 to 1764 of SEQ ID NO: 1” in claim 4,
“mstC gene genetically inactivated encodes a protein comprising at least 95%, at least 98%, at least 99%, or 100% amino acid sequence identity to SEQ ID NO: 2” in claim 5,
“glucoamylase promoter operably linked to a heterologous protein coding sequence” in claim 6,
“produces a heterologous protein” in claim 7,
	“wherein the heterologous protein is a heterologous enzyme, or a chimeric protein” in claim 8,
	“wherein the heterologous enzyme is a beta-glucosidase (BG)” in claim 9, and
	“comprising a mutation in an AmyR gene” in claim 10. 
In the absence of descriptive support in the ‘354 provisional application, the claimed invention is considered to have an effective filing date of October 17, 2018. If the applicant traverses on the basis that one or more of the noted limitations is/are adequately described in the ‘354 provisional application, the applicant is requested to specifically identify the limitation(s) in the ‘354 provisional application.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.  

The listing of references in the specification beginning at p. 50 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification/Informalities
The specification is objected to as inconsistently describing “AmyR” as both “A gene encoding alpha-amylase, a protein that hydrolyses alpha bonds of large polysaccharides” (p. 10, lines 13-14) and “the amylase cluster transcriptional regulator” (p. 47, lines 10-11), the latter description being more consistent with the prior art’s description of “AmyR” as a transcription factor that regulates the induction of amylolytic gene expression in Aspergillus (see, e.g., Nakamura et al., Biosci. Biotechnol. Biochem. 70:2363-2370. 2006; cited on the IDS filed on January 28, 2021). Appropriate correction is required to clarify the applicant’s intended meaning of “AmyR”. 

Claim Objections
Claims 2, 4, 5, and 10 are objected to because of the following informalities:
Claim 2 is objected to in the recitation of “Eurotiomycetes or Sordariomycetes” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “Eurotiomycetes or Sordariomycetes”. 
Claim 4 is objected to in the recitation of “a nucleic acid molecule comprising at least 95%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO:” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “a nucleic acid molecule comprising a nucleotide sequence having at least 95% nucleotide sequence identity to the nucleotide sequence of SEQ ID NO:”
Claim 4 is also objected to in the recitation “nt” and in the interest of improving claim form, it is suggested that the noted abbreviation be replaced with “nucleotides”.
Claim 5 is objected to in the recitation of “a protein comprising at least 95%, at least 98%, at least 99%, or 100% amino acid sequence identity to SEQ ID NO:” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “a protein comprising an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO:”.
Claim 10 is objected to in the recitation of “7comprising” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “comprising”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2 and 4-10 dependent therefrom) and 3 are indefinite in the recitation of “a mstC gene or homolog thereof”. The examiner has reviewed the specification for guidance as to how one of skill in the art determines the intended scope of a “a mstC gene or homolog thereof”. According to the specification, “’Homologs’ are typically characterized by possession of at least 70% sequence identity counted over the full-length alignment with an amino acid sequence using the NCBI Basic Blast 2.0, gapped blastp with databases such as the nr or swissprot database” (p. 19, lines 15-18). However, according to the prior art reference of Forment et al. (PLoS One 9:e94662, 2014, 13 pages; cited on the IDS filed on January 28, 2021), the amino acid sequences of the mstC and mstA proteins of Aspergillus nidulans share over 90% similarity and share substantially the same functions, yet are considered to be paralogs and not homologs (p. 1, Abstract). Moreover, the specification goes on to disclose that “[o]ne of skill in the art will appreciate that these sequence identity ranges are provided for guidance only; it is possible that strongly significant homologs could be obtained that fall outside the ranges provided” (p. 20, lines 3-5). Even in view of the specification’s description of a “homolog” of a mstC gene, the scope of genes that are considered to be “a mstC gene or homolog thereof” is unclear. It is suggested that the applicant clarify the intended scope of genes that are considered to be encompassed by the recitation of “a mstC gene or homolog thereof”.
Claim 6 (claims 7-9 dependent therefrom) is indefinite in the recitation of “a glucoamylase promoter operably linked to a heterologous protein coding sequence” because it is unclear as to whether the “protein coding sequence” is heterologous to the isolated fungus, the glucoamylase promoter, or both. It is suggested that the applicant clarify the meaning of the noted phrase. 
Claim 10 is indefinite in the recitation of “a mutation in an AmyR gene, wherein the mutation decreases expression and/or activity of AmyR” because there is no recitation of a reference AmyR gene sequence and/or AmyR expression level/activity for determining whether or not the AmyR gene has a mutation that decreases expression and/or activity of AmyR. It is suggested that claim 10 be amended to recite a reference AmyR gene sequence and/or AmyR expression level/activity for determining whether or not the AmyR gene has a mutation that decreases expression and/or activity of AmyR.
Claim 10 is also indefinite in the recitation of “AmyR” because the specification defines AmyR as “A gene encoding alpha-amylase, a protein that hydrolyses alpha bonds of large polysaccharides” (p. 10, lines 13-14), yet also describes AmyR as “the amylase cluster transcriptional regulator” (p. 47, lines 10-11), the latter description being more consistent with the prior art’s description of “AmyR” as a transcription factor that regulates the induction of amylolytic gene expression in Aspergillus (see, e.g., Nakamura et al., Biosci. Biotechnol. Biochem. 70:2363-2370. 2006; cited on the IDS filed on January 28, 2021). It is suggested that the applicant clarify the intended meaning of “AmyR”.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an Aspergillus niger or Aspergillus nidulans with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2, which exhibits increased expression of native glucoamylase, an A. niger with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2 transformed with an expression vector comprising an A. niger glucoamylase A (glaA) promoter operably linked to a nucleic acid encoding a heterologous protein of interest, which exhibits increased expression of the heterologous protein of interest, and a Neurospora crassa with a deletion of a NCU01633 gene encoding the amino acid sequence of SEQ ID NO: 11, which exhibits increased expression of native glucoamylase, does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to the scope of isolated fungi. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[a] forward mutagenesis strategy was used to identify methods to enhance heterologous enzyme production in A. niger. A strain engineered to produce one of the IL-tolerant bacterial β-glucosidases (BGs) was subjected to chemical mutagenesis and the resulting strains screened for increased enzyme production…One of the identified loci was annotated as a low-affinity glucose transporter, mstC. It is shown herein that the deletion of mstC improves the heterologous enzyme production driven by a glucoamylase promoter (PglaA), some examples by at least four-fold. This allows for increased production of heterologous proteins by Aspergillus species…for industrial use. In addition, functional deletion of mstC increased glucoamylase production” (specification at p. 2, line 26 to p. 3, line 13). 
The breadth of the claims: The claims are drawn to an isolated fungus comprising a genetic inactivation of a mstC gene or homolog thereof (claim 1),
wherein the isolated fungus of claim 1, wherein the isolated fungus is in class Eurotiomycetes or Sordariomycetes (claim 2),
wherein the mstC gene or homolog thereof is genetically inactivated by nonsynonymous mutation or by insertional mutation (claim 3), 
wherein the mstC gene genetically inactivated comprises a nucleic acid molecule comprising at least 95%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO: 1, 3, or nt 82 to 1764 of SEQ ID NO: 1 (claim 4),
wherein the mstC gene genetically inactivated encodes a protein comprising at least 95%, at least 98%, at least 99%, or 100% amino acid sequence identity to SEQ ID NO: 2 (claim 5),
wherein the isolated fungus further comprises a glucoamylase promoter operably linked to a heterologous protein coding sequence (claim 6),
wherein the isolated fungus produces a heterologous protein (claim 7),
wherein the heterologous protein is a heterologous enzyme, or a chimeric protein (claim 8), 
wherein the heterologous enzyme is a beta-glucosidase (BG) (claim 9), and
wherein the isolated fungus further comprises a mutation in an AmyR gene, wherein the mutation decreases expression and/or activity of AmyR (claim 10). 
The specification defines “mstC” as a monosaccharide transporter, which includes any mstC gene, cDNA, mRNA, or protein, that is an mstC having monosaccharide transporter activity, and when genetically inactivated results in a fungus that can produce increased amounts of a heterologous protein relative to the parent strain (p. 15, lines 22-26). As noted above, the scope of genes that are considered to be encompassed by the recitation of “a mstC gene or homolog thereof” is unclear.
Regarding the interpretation of “isolated fungus”, according to the specification, “[a]ny fungus can be used” (p. 23, line 19) and thus, the “isolated fungus” recited in claims 11, 18, and 20 is considered to be unlimited, encompassing, e.g., any molds, yeasts, and mushrooms. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date of the claimed invention, the prior art of record discloses an Aspergillus nidulans with a deletion of a mstC gene (alternatively referred to as a hxtB gene) (see, e.g., Forment et al., PLoS One 9:e94662, 2014, 13 pages and dos Reis et al. Scientific Reports 7:45073, 2017, 15 pages; both are cited on the IDS filed on January 28, 2021) and a Neurospora crassa with a deletion of a NCU01633 gene (see, e.g., Sun et al., Antimicrob. Agents Chemo. 58:1434-1442, 2014; cited on the IDS filed on January 28, 2021). However, as noted above, the claims encompass a broad scope of fungi and an undefined scope of mstC genes and homologs thereof. 
Regarding the scope of isolated fungi, it is noted that the field of genetic engineering can be inherently unpredictable and advances in genetic engineering are often achieved only by empirical experimentation. For example, according to the reference of Guo et al. (Comp. Struct. Biotechnol. J. 15:161-167, 2017; cited on the IDS filed on January 28, 2021), “…a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organisms [16]” (p. 162, column 1, middle). 
Regarding the scope of mstC genes and homologs thereof, as noted above, the specification discloses that “’[h]omologs’ are typically characterized by possession of at least 70% sequence identity counted over the full-length alignment with an amino acid sequence using the NCBI Basic Blast 2.0, gapped blastp with databases such as the nr or swissprot database” (p. 19, lines 15-18), however, according to the prior art reference of Forment et al. (supra), the amino acid sequences of the mstC and mstA proteins of Aspergillus nidulans share over 90% similarity and share substantially the same functions, yet are considered to be paralogs and not homologs (p. 1, Abstract). Moreover, while sequence similarities can be used to predict a protein’s function, such evidence cannot substitute for empirical evidence showing the activity of a polypeptide (see, e.g., Brenner, S., Trends Genet 15:132-133, 1999; cited on the IDS filed on January 28, 2021). Further, it is unclear if the widespread occurrence of broad-specificity transporters in A. niger is specific to this species or common among a wider range of fungi (de Vries et al., Genome Biology 18:28, 2017, 45 pages; cited on the IDS filed on January 28, 2021, p. 22, column 2) and it was known in the prior art that even among certain species of the Aspergillus genus there is no mstC homolog (de Vries, supra, p. 21, column 2).   
Based on the evidence of record, one of skill in the art would recognize a high level of unpredictability in making the full scope of claimed methods, particularly with respect to the scope of isolated fungi.
The amount of direction provided by the inventor and The existence of working examples: The specification discloses three working examples of the recited isolated fungus – an A. niger with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2, which exhibits increased expression of native glucoamylase, an A. niger with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2 transformed with an expression vector comprising an A. niger glucoamylase A (glaA) promoter operably linked to a nucleic acid encoding a heterologous protein of interest, which exhibits increased expression of the heterologous protein of interest, and a Neurospora crassa with a deletion of a NCU01633 gene encoding the amino acid sequence of SEQ ID NO: 11, which exhibits increased expression of native glucoamylase. Other than the disclosed representative species noted above, there are no other disclosed species of the recited isolated fungus that exhibit the desired effect of increasing expression of native glucoamylase or increasing expression of a heterologous protein of interest. Further, other than the mstC gene of A. niger and the NCU01633 of Neurospora crassa, the specification fails to provide particular guidance and direction for determining which gene(s) are considered to be encompassed by “a mstC gene or homolog thereof”. Moreover, regarding expression of a heterologous protein of interest, the specification acknowledges that “the impact of ΔmstC on protein production is apparently restricted to those heterologous loci placed behind the [A. niger glucoamylase A] promoter” (p. 48, lines 22 and 23) and the specification fails to provide guidance regarding those fungi that are able to activate transcription from an A. niger glucoamylase A promoter.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of gene deletion in a fungus were known before the effective filing date, it was not routine in the art to make all fungi with a deletion of a mstC gene or homolog thereof for those that exhibit increased glucoamylase production or heterologous protein production as broadly encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of isolated fungi comprising a genetic inactivation of a mstC gene or homolog thereof.
The specification defines “mstC” as a monosaccharide transporter, which includes any mstC gene, cDNA, mRNA, or protein, that is an mstC having monosaccharide transporter activity, and when genetically inactivated results in a fungus that can produce increased amounts of a heterologous protein relative to the parent strain (p. 15, lines 22-26). As noted above, the scope of genes that are considered to be encompassed by the recitation of “a mstC gene or homolog thereof” is unclear.
Regarding the interpretation of “isolated fungus”, according to the specification, “[a]ny fungus can be used” (p. 23, line 19) and thus, the “isolated fungus” recited in claims 11, 18, and 20 is considered to be unlimited, encompassing, e.g., any molds, yeasts, and mushrooms. 
The specification discloses the reduction to practice of three representative species of the genus of recited isolated fungi – an A. niger with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2, which exhibits increased expression of native glucoamylase, an A. niger with a deletion of an mstC gene encoding the amino acid sequence of SEQ ID NO: 2 transformed with an expression vector comprising an A. niger glucoamylase A (glaA) promoter operably linked to a nucleic acid encoding a heterologous protein of interest, which exhibits increased expression of the heterologous protein of interest, and a Neurospora crassa with a deletion of a NCU01633 gene encoding the amino acid sequence of SEQ ID NO: 11, which exhibits increased expression of native glucoamylase.
Regarding the scope of isolated fungi, it is noted that the field of genetic engineering can be inherently unpredictable and advances in genetic engineering are often achieved only by empirical experimentation. For example, according to the reference of Guo et al. (supra), “…a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organisms [16]” (p. 162, column 1, middle). Other than A. niger, the specification and prior art of record fail to provide guidance regarding fungi that are able to activate transcription from an A. niger glucoamylase A promoter.  
Regarding the scope of mstC genes and homologs thereof, as noted above, the specification discloses that “’[h]omologs’ are typically characterized by possession of at least 70% sequence identity counted over the full-length alignment with an amino acid sequence using the NCBI Basic Blast 2.0, gapped blastp with databases such as the nr or swissprot database” (p. 19, lines 15-18), however, according to the prior art reference of Forment et al. (supra), the amino acid sequences of the mstC and mstA proteins of Aspergillus nidulans share over 90% similarity and share substantially the same functions, yet are considered to be paralogs and not homologs (p. 1, Abstract). Moreover, while sequence similarities can be used to predict a protein’s function, such evidence cannot substitute for empirical evidence showing the activity of a polypeptide (see, e.g., Brenner, S., supra). Further, it is unclear if the widespread occurrence of broad-specificity transporters in A. niger is specific to this species or common among a wider range of fungi (de Vries et al., supra) and it was known in the prior art that even among in a species of the Aspergillus genus there is no mstC homolog (de Vries, supra, p. 21, column 2).  
In this case, other than the disclosed representative species noted above, there are no other disclosed species of the recited genus of isolated fungi with a deletion of a mstC gene or homolog thereof. The genus of isolated fungi is considered to encompass widely variant species with respect to the type of fungus and the mstC gene or homolog thereof. Here, the disclosed representative species as noted above fail to reflect the substantial variation among the members of the genus. In view of the substantial variation among the members of the genus of isolated fungi, the high level of unpredictability in the art, and the disclosure of only a relative few species among a widely variant genus, one of skill in the art would not accept the disclosed representative species as being representative of other isolated fungi as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forment et al. (PLoS One 9:e94662, 2014, 13 pages; cited on the IDS filed on January 28, 2021; hereafter “Forment”).
The claims are drawn to an isolated fungus comprising a genetic inactivation of a mstC gene or homolog thereof (claim 1),
wherein the isolated fungus of claim 1, wherein the isolated fungus is in class Eurotiomycetes or Sordariomycetes (claim 2), 
wherein the mstC gene or homolog thereof is genetically inactivated by nonsynonymous mutation or by insertional mutation (claim 3), and
wherein the isolated fungus further comprises a mutation in an AmyR gene, wherein the mutation decreases expression and/or activity of AmyR (claim 10). 
Regarding claim 1, the reference of Forment discloses an Aspergillus nidulans with a deletion of an mstC gene (p. 3, column 1). 
Regarding claim 2, Aspergillus nidulans is in class Eurotiomycetes. 
Regarding claim 3, Forment discloses the mstC gene is deleted by insertion of an Aspergillus nidulans riboB gene as a selectable marker (p. 3, column 1).
Regarding claim 10, in view of the indefiniteness of claim 10, the Aspergillus nidulans of Forment is considered to comprise a mutation in an AmyR gene that decreases expression and/or activity of AmyR. 
This anticipates claims 1-3 and 10 as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Forment (supra) in view of Sloothaak et al. (Biotechnol. Biofuels 8:150, 2015; cited on the IDS filed on January 28, 2021; hereafter “Sloothaak”), GenBank Accession Number XM_001399453 (March 2011, 2 pages; the IDS filed on January 28, 2021; hereafter “GenBank”), and UniProt Database Accession Number Q8J0U9 (September 2017, 2 pages; cited on the IDS filed on January 28, 2021; hereafter “UniProt”). 
Claims 4 and 5 are drawn to the isolated fungus of claim 1, 
wherein the mstC gene genetically inactivated comprises a nucleic acid molecule comprising at least 95%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO: 1, 3, or nt 82 to 1764 of SEQ ID NO: 1 (claim 4), or
wherein the mstC gene genetically inactivated encodes a protein comprising at least 95%, at least 98%, at least 99%, or 100% amino acid sequence identity to SEQ ID NO: 2 (claim 5).
The relevant disclosures of Forment as applied to claims 1-3 and 10 are set forth above. 
The reference of Forment generally discloses experimental data for characterizing the identity and function of a mstC gene in Aspergillus nidulans as a glucose transporter (p. 1, Abstract) in-part by deleting an mstC gene (p. 3, column 1).
Forment does not disclose deletion of an mstC gene as recited in claim 4 or 5.
The reference of Sloothak teaches that transcriptional data for the Aspergillus niger mstC gene suggests that it encodes a low-affinity glucose transporter, but no experimental data supporting its role as a functional sugar transporter is publicly available (p. 2, column 1, bottom). 
The references of XM_001399453 and Q8J0U9 teach the nucleotide sequence and encoded amino acid sequence of the mstC gene of Aspergillus niger, which are encompassed by claims 4 and 5, respectively (see Appendices A and B sequence alignments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Forment, Sloothak, GenBank, and UniProt to make an Aspergillus niger with a deletion of an mstC gene. One would have been motivated to and would have had a reasonable expectation of success to do this because Sloothak teaches there is no experimental data to support the role of A. niger mstC as a functional sugar transporter and Forment taught experimental data for characterizing the identity and function of a mstC gene as a glucose transporter in-part by deleting an mstC gene. Therefore, the isolated fungus of claims 4 and 5 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Examiner Comment
Although the reference of Reilly et al. (Appl. Microbiol. Biotechnol. 102:1797-1807, January 2018; cited on the IDS filed on January 28, 2021) was published before the effective filing date of the claimed invention, the reference of Reilly et al. has been disqualified as prior art by the applicant’s declaration filed on April 13, 2020 in parent application 16/163,509.

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 11-20 are withdrawn from further consideration. 
Claims 1-10 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A
Score			Expect	Identities	Gaps		Strand
3784 bits(2049)	0.0	2051/2052(99%)	0/2052(0%)	Plus/Plus

Query  18    TTCTCTTTTTCCCATCTTCCCATCCCTGGCAGAGGATTCCGCGTTGTATGAATCCACCGG  77
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     TTCTCTTTTTCCCATCTTCCCATCCCTGGCAGAGGATTCCGCGTTGTATGAATCCACCGG  60

Query  78    CAACATGGGTGTCTCTAATATGATGTCCCGGTTCAAGCCTCAGGCGGACCACTCTGAGTC  137
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    CAACATGGGTGTCTCTAATATGATGTCCCGGTTCAAGCCTCAGGCGGACCACTCTGAGTC  120

Query  138   CTCCACTGAGGCTCCTACTCCTGCTCGCTCCAACTCCGCCGTCGAGAAGGACAATGTCTT  197
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   CTCCACTGAGGCTCCTACTCCTGCTCGCTCCAACTCCGCCGTCGAGAAGGACAATGTCTT  180

Query  198   GCTCGATGACAGTCCCGTCAAGTACTTGACCTGGCGCTCCTTCATCCTGGGTATCGTCGT  257
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   GCTCGATGACAGTCCCGTCAAGTACTTGACCTGGCGCTCCTTCATCCTGGGTATCGTCGT  240

Query  258   GTCCATGGGTGGTTTCATCTTCGGTTACTCTACTGGTCAAATCTCTGGTTTCGAGACTAT  317
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   GTCCATGGGTGGTTTCATCTTCGGTTACTCTACTGGTCAAATCTCTGGTTTCGAGACTAT  300

Query  318   GGATGACTTCCTCCAACGTTTCGGTCAGGAACAGGCGGATGGATCCTATGCTTTCAGCAA  377
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   GGATGACTTCCTCCAACGTTTCGGTCAGGAACAGGCGGATGGATCCTATGCTTTCAGCAA  360

Query  378   CGTCCGTAGTGGTCTCATTGTCGGTCTGCTGTGTATCGGTACTATGATCGGTGCCCTGGT  437
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   CGTCCGTAGTGGTCTCATTGTCGGTCTGCTGTGTATCGGTACTATGATCGGTGCCCTGGT  420

Query  438   TGCTGCTCCTATCGCAGACCGCATGGGCCGCAAGCTCTCCATCTGTCTCTGGTCTGTCAT  497
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TGCTGCTCCTATCGCAGACCGCATGGGCCGCAAGCTCTCCATCTGTCTCTGGTCTGTCAT  480

Query  498   CCACATCGTCGGTATCATCATTCAGATTGCCACCGACTCCAACTGGGTCCAGGTCGCTAT  557
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   CCACATCGTCGGTATCATCATTCAGATTGCCACCGACTCCAACTGGGTCCAGGTCGCTAT  540

Query  558   GGGTCGTTGGGTTGCCGGTCTGGGTGTTGGTGCCCTCTCCAGCATTGTCCCCATGTACCA  617
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   GGGTCGTTGGGTTGCCGGTCTGGGTGTTGGTGCCCTCTCCAGCATTGTCCCCATGTACCA  600

Query  618   GAGTGAATCTGCTCCCCGTCAGGTCCGTGGTGCCATGGTCAGTGCCTTCCAGCTGTTCGT  677
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   GAGTGAATCTGCTCCCCGTCAGGTCCGTGGTGCCATGGTCAGTGCCTTCCAGCTGTTCGT  660

Query  678   TGCCTTCGGTATCTTCATCTCCTACATCATCAACTTCGGTACCGAGAGAATCCAGTCGAC  737
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   TGCCTTCGGTATCTTCATCTCCTACATCATCAACTTCGGTACCGAGAGAATCCAGTCGAC  720

Query  738   TGCTTCCTGGCGTATCACCATGGGCATTGGCTTCGCCTGGCCCTTGATTCTGGCTGTTGG  797
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   TGCTTCCTGGCGTATCACCATGGGCATTGGCTTCGCCTGGCCCTTGATTCTGGCTGTTGG  780

Query  798   CTCTCTCTTCCTGCCCGAGTCTCCTCGTTTCGCCTACCGTCAGGGTCGTATCGATGAGGC  857
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   CTCTCTCTTCCTGCCCGAGTCTCCTCGTTTCGCCTACCGTCAGGGTCGTATCGATGAGGC  840

Query  858   CCGTGAGGTTATGTGCAAGCTGTACGGTGTCAGCCCGAACCACCGCGTCATCGCCCAGGA  917
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   CCGTGAGGTTATGTGCAAGCTGTACGGTGTCAGCCCGAACCACCGCGTCATCGCCCAGGA  900

Query  918   GATGAAGGACATGAAGGACAAGCTCGACGAGGAGAAGGCCGCCGGTCAGGCTGCCTGGCA  977
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   GATGAAGGACATGAAGGACAAGCTCGACGAGGAGAAGGCCGCCGGTCAGGCTGCCTGGCA  960

Query  978   CGAGCTGTTCACCGGCCCTCGCATGCTCTACCGTACCCTGCTCGGTATTGCTCTGCAGTC  1037
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   CGAGCTGTTCACCGGCCCTCGCATGCTCTACCGTACCCTGCTCGGTATTGCTCTGCAGTC  1020

Query  1038  CCTCCAGCAGCTGACCGGTGCCAACTTTATCTTCTACTACGGAAACAGTATCTTCACCTC  1097
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  CCTCCAGCAGCTGACCGGTGCCAACTTTATCTTCTACTACGGAAACAGTATCTTCACCTC  1080

Query  1098  CACTGGTCTGAGCAACAGCTACGTCACTCAGATCATTCTGGGTGCTGTCAACTTCGGTAT  1157
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  CACTGGTCTGAGCAACAGCTACGTCACTCAGATCATTCTGGGTGCTGTCAACTTCGGTAT  1140

Query  1158  GACCCTGCCCGGTCTGTACGTCGTCGAGCACTTCGGTCGTCGTAACAGTCTGATGGTTGG  1217
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  GACCCTGCCCGGTCTGTACGTCGTCGAGCACTTCGGTCGTCGTAACAGTCTGATGGTTGG  1200

Query  1218  TGCTGCCTGGATGTTCATTTGCTTCATGATCTGGGCTTCCGTTGGTCACTTCGCTCTGGA  1277
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  TGCTGCCTGGATGTTCATTTGCTTCATGATCTGGGCTTCCGTTGGTCACTTCGCTCTGGA  1260

Query  1278  TCTTGCCGACCCTCAGGCCACTCCTGCCGCTGGTAAGGCCATGATCATCTTCACTTGCTT  1337
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  TCTTGCCGACCCTCAGGCCACTCCTGCCGCTGGTAAGGCCATGATCATCTTCACTTGCTT  1320

Query  1338  CTTCATTGTCGGTTTCGCCACCACCTGGGGTCCTATCGTCTGGGCCATCTGTGGTGAGAT  1397
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1321  CTTCATTGTCGGTTTCGCCACCACCTGGGGTCCTATCGTCTGGGCCATCTGTGGTGAGAT  1380

Query  1398  GTACCCCGCCCGCTACCGTGCTCTCTGCATTGGTATTGCCACCGCTGCCAACTGGACCTG  1457
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1381  GTACCCCGCCCGCTACCGTGCTCTCTGCATTGGTATTGCCACCGCTGCCAACTGGACCTG  1440

Query  1458  GAACTTCCTCATCTCCTTCTTCACCCCCTTCATCTCTAGCTCCATTGACTTCGCCTACGG  1517
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1441  GAACTTCCTCATCTCCTTCTTCACCCCCTTCATCTCTAGCTCCATTGACTTCGCCTACGG  1500

Query  1518  CTACGTCTTTGCTGGATGCTGTTTCGCCGCCATCTTCGTTGTCTTCTTCTTCGTCAATGA  1577
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1501  CTACGTCTTTGCTGGATGCTGTTTCGCCGCCATCTTCGTTGTCTTCTTCTTCGTCAATGA  1560

Query  1578  GACCCAGGGTCGCACTCTTGAGGAGGTTGACACCATGTACGTGCTCCACGTCAAGCCCTG  1637
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1561  GACCCAGGGTCGCACTCTTGAGGAGGTTGACACCATGTACGTGCTCCACGTCAAGCCCTG  1620

Query  1638  GCAGAGTGCCAGCTGGGTTCCCCCGGAGGGCATTGTCCAGGACATGCACCGCCCCCCTTC  1697
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1621  GCAGAGTGCCAGCTGGGTTCCCCCGGAGGGCATTGTCCAGGACATGCACCGCCCCCCTTC  1680

Query  1698  CTCTTCCAAGCAGGAGGGTCAGGCTGAGATGGCTGAGCACACCGAGCCCACTGAGCTCCG  1757
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1681  CTCTTCCAAGCAGGAGGGTCAGGCTGAGATGGCTGAGCACACCGAGCCCACTGAGCTCCG  1740

Query  1758  CGAGTAAGCCACTCGCACTCGCGCGAACTCATTTTGCTAGTTGCTCTTGTACATTGAACC  1817
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1741  CGAGTAAGCCACTCGCACTCGCGCGAACTCATTTTGCTAGTTGCTCTTGTACATTGAACC  1800

Query  1818  TGCATCTTAAGCTTTGATTTATTTAATTGCATGATTGCTCTTTGCATCGCATTTGCTAGC  1877
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1801  TGCATCTTAAGCTTTGATTTATTTAATTGCATGATTGCTCTTTGCATCGCATTTGCTAGC  1860

Query  1878  TAGCTATTATCGGCATGAATGCGTCCACGCACGCAATGTTTGAATGGCTTGACTCATCGG  1937
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1861  TAGCTATTATCGGCATGAATGCGTCCACGCACGCAATGTTTGAATGGCTTGACTCATCGG  1920

Query  1938  GAAGGATATGGTTGGGAACTACGACATCGGCGTTTGGTGATACCTGCAACTGCATACATC  1997
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1921  GAAGGATATGGTTGGGAACTACGACATCGGCGTTTGGTGATACCTGCAACTGCATACATC  1980

Query  1998  TGTTGACGTTGAAAtttttttGAGGTTATTGAGAAACGATTTAATACAAGTATATACGAA  2057
             ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Sbjct  1981  TGTTGACGTTGAAATTTTTTTGAGGTTATTGAGAAACGATTAAATACAAGTATATACGAA  2040

Query  2058  CCTTACTTGGTG  2069
             ||||||||||||
Sbjct  2041  CCTTACTTGGTG  2052

APPENDIX B
Q8J0U9_ASPNG
ID   Q8J0U9_ASPNG            Unreviewed;       583 AA.
AC   Q8J0U9;
DT   01-MAR-2003, integrated into UniProtKB/TrEMBL.
DT   01-MAR-2003, sequence version 1.
DT   31-JUL-2019, entry version 81.
DE   SubName: Full=Monosaccharide transporter {ECO:0000313|EMBL:AAL89824.1};
GN   Name=mstC {ECO:0000313|EMBL:AAL89824.1};
OS   Aspergillus niger.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Eurotiomycetes;
OC   Eurotiomycetidae; Eurotiales; Aspergillaceae; Aspergillus.
OX   NCBI_TaxID=5061 {ECO:0000313|EMBL:AAL89824.1};
RN   [1] {ECO:0000313|EMBL:AAL89824.1}
RP   NUCLEOTIDE SEQUENCE.
RA   vanKuyk P.A., Ruijter G.J.G., Visser J.;
RT   "Cluster and expression profile analysis of six genes encoding sugar
RT   transporter-like functions in Aspergillus niger.";
RL   Submitted (MAR-2002) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the major facilitator superfamily. Sugar
CC       transporter (TC 2.A.1.1) family. {ECO:0000256|RuleBase:RU003346,
CC       ECO:0000256|SAAS:SAAS01209500}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AY081847; AAL89824.1; -; Genomic_DNA.
DR   TCDB; 2.A.1.1.58; the major facilitator superfamily (mfs).
DR   eggNOG; KOG0254; Eukaryota.
DR   eggNOG; ENOG410XNQK; LUCA.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0022857; F:transmembrane transporter activity; IEA:InterPro.
DR   InterPro; IPR020846; MFS_dom.
DR   InterPro; IPR005828; MFS_sugar_transport-like.
DR   InterPro; IPR036259; MFS_trans_sf.
DR   InterPro; IPR003663; Sugar/inositol_transpt.
DR   InterPro; IPR005829; Sugar_transporter_CS.
DR   Pfam; PF00083; Sugar_tr; 1.
DR   PRINTS; PR00171; SUGRTRNSPORT.
DR   SUPFAM; SSF103473; SSF103473; 1.
DR   TIGRFAMs; TIGR00879; SP; 1.
DR   PROSITE; PS50850; MFS; 1.
DR   PROSITE; PS00216; SUGAR_TRANSPORT_1; 2.
DR   PROSITE; PS00217; SUGAR_TRANSPORT_2; 1.
PE   3: Inferred from homology;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Membrane {ECO:0000256|SAAS:SAAS00297419, ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAAS:SAAS00297396,
KW   ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAAS:SAAS00462530,
KW   ECO:0000256|SAM:Phobius}; Transport {ECO:0000256|RuleBase:RU003346}.
FT   TRANSMEM     53     71       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    104    124       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    131    150       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    162    178       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    190    209       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    221    243       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    312    334       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    346    367       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    374    393       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    413    435       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    447    470       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    476    497       Helical. {ECO:0000256|SAM:Phobius}.
FT   DOMAIN       55    501       MFS. {ECO:0000259|PROSITE:PS50850}.
FT   REGION        1     33       Disordered. {ECO:0000256|SAM:MobiDB-
FT                                lite}.
FT   COILED      273    293       {ECO:0000256|SAM:Coils}.
FT   COMPBIAS      1     32       Polar. {ECO:0000256|SAM:MobiDB-lite}.
SQ   SEQUENCE   583 AA;  64284 MW;  DF49E4979712842D CRC64;

  Query Match             95.5%;  Score 2801.5;  DB 13;  Length 583;
  Best Local Similarity   98.7%;  
  Matches  537;  Conservative    2;  Mismatches    4;  Indels    1;  Gaps    1;

Qy          1 MGVSNMMSRFKPQADHSESSTEAPTPARSNSAVEKDNVLLDDSPVKYLTWRSFILGIVVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGVSNMMSRFKPQADHSESSTEAPTPARSNSAVEKDNVLLDDSPVKYLTWRSFILGIVVS 60

Qy         61 MGGFIFGYSTGQISGFETMDDFLQRFGQEQADGSYAFSNVRSGLIVGLLCIGTMIGALVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MGGFIFGYSTGQISGFETMDDFLQRFGQEQADGSYAFSNVRSGLIVGLLCIGTMIGALVA 120

Qy        121 APIADRMGRKLSICLWSVIHIVGIIIQIATDSNWVQVAMGRWVAGLGVGALSSIVPMYQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APIADRMGRKLSICLWSVIHIVGIIIQIATDSNWVQVAMGRWVAGLGVGALSSIVPMYQS 180

Qy        181 ESAPRQVRGAMVSAFQLFVAFGIFISYIINFGTERIQSTASWRITMGIGFAWPLILAVGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ESAPRQVRGAMVSAFQLFVAFGIFISYIINFGTERIQSTASWRITMGIGFAWPLILAVGS 240

Qy        241 LFLPESPRFAYRQGRIDEAREVMCKLYGVSPNHRVIAQEMKDMKDKLDEEKAAGQAAWHE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LFLPESPRFAYRQGRIDEAREVMCKLYGVSPNHRVIAQEMKDMKDKLDEEKAAGQAAWHE 300

Qy        301 LFTGPRMLYRTLLGIALQSLQQLTGANFIFYYGNSIFTSTGLSNSYVTQIILGAVNFGMT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LFTGPRMLYRTLLGIALQSLQQLTGANFIFYYGNSIFTSTGLSNSYVTQIILGAVNFGMT 360

Qy        361 LPGLYVVEHFGRRNSLMVGAAWMFICFMIWASVGHFALDLADPQATPAAGKAMIIFTCFF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LPGLYVVEHFGRRNSLMVGAAWMFICFMIWASVGHFALDLADPQATPAAGKAMIIFTCFF 420

Qy        421 IVGFATTWGPIVWAICGEMYPARYRALCIGIATAANWTWNFLISFFTPFISSSIDFAYGY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IVGFATTWGPIVWAICGEMYPARYRALCIGIATAANWTWNFLISFFTPFISSSIDFAYGY 480

Qy        481 VFAGCCFAAIFVVFFFVNETQGRTLEEVDTMYVLHVKPWQSASWVPPEGIVQDMHRP-PS 539
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||  | | 
Db        481 VFAGCCFAAIFVVFFFVNETQGRTLEEVDTMYVLHVKPWQSASWVPPEGIVQDMPAPLPL 540

Qy        540 SSKQ 543
               |::
Db        541 PSRR 544